      Case 2:20-cv-00197-TOR        ECF No. 47    filed 12/22/20   PageID.1409 Page 1 of 7




1                                                        HONORABLE THOMAS O. RICE
     LAWRENCE H. HASKELL
2     Prosecuting Attorney
3
     CHRISTOPHER ANDERSON
      Sr. Deputy Prosecuting Attorney
4    Spokane County Prosecuting Attorney’s Office
     W. 1115 Broadway, 2nd Floor
5    Spokane, Washington 99260
     (509) 477-5764
6

7    Attorneys for Defendant Ozzie Knezovich

8                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
9

10
       CHRIST’S CHURCH OF MT.                        )     No. 2:20-CV-197-TOR
       SPOKANE; WESTGATE CHAPEL,                     )
11                                                   )     DEFENDANT SPOKANE
                             Plaintiffs,             )     COUNTY SHERIFF OZZIE
12     v.                                            )     KNEZOVICH’S RESPONSE
                                                     )     TO PLAINTIFF’S MOTION
13
       JAY INSLEE, et al.                            )     FOR PRELIMINARY
14                                                   )     INJUNCTION
                             Defendants.             )
15
                   I.      Introduction
16

17
              This case arises out of Plaintiffs’ claim that certain emergency proclamations,

18   implemented to slow the spread of COVID-19, unlawfully infringe on their

19   constitutional rights. Plaintiffs ask this Court to modify Governor Inslee’s
20
     Proclamation so that they may congregate indoors in the numbers larger than
21
     currently allowed.
22
              Defendant, Ozzie Knezovich, Spokane County’s duly elected Sheriff, takes
23
     DEFENDANT SPOKANE COUNTY SHERIFF OZZIE
24   KNEZOVICH’S RESPONSE TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION
     Page 1 of 7
         Case 2:20-cv-00197-TOR     ECF No. 47   filed 12/22/20   PageID.1410 Page 2 of 7




1    no position regarding the Plaintiff’s challenge to Governor Inslee’s Proclamation 20-
2    25.91. It is Sheriff Knezovich’s position that should the Court finds the Governor
3
     Inslee’s Proclamation constitutional, the Court should affirm Sheriff Knezovich’s
4
     authority to enforce lawful orders.
5
               II.   Background
6

7             Plaintiff Christ’s Church of Mt. Spokane is located in the unincorporated city

8    of Mead, Spokane County, Washington.
9            III.    Legal Argument
10
              A preliminary injunction is an “extraordinary and drastic remedy,” 11A C.
11
     Wright, A. Miller, & M. Kane, Federal Practice and Procedure § 2948, p. 129 (2d
12
     ed.1995) (footnotes omitted); it is never awarded as of right, Yakus v. United States,
13

14   321 U.S. 414, 440, 64 S.Ct. 660, 88 L.Ed. 834 (1944). Rather, a party seeking

15   a preliminary injunction must demonstrate, among other things, “a likelihood of
16   success on the merits,” that it is likely to suffer irreparable harm in the absence of
17
     preliminary relief, that the balance of equities tips in its favor, and that an injunction
18

19

20   1
         On December 21, 2020, Governor Inslee issued Proclamation 20-25.10, removing
21
     the 200-person maximum attendance cap for houses of worship, weddings, and
22
     funerals.
23
     DEFENDANT SPOKANE COUNTY SHERIFF OZZIE
24   KNEZOVICH’S RESPONSE TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION
     Page 2 of 7
         Case 2:20-cv-00197-TOR      ECF No. 47    filed 12/22/20   PageID.1411 Page 3 of 7




1    is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129
2    S. Ct. 365, 374, 172 L. Ed. 2d 249 (2008).
3
                   A. Office of the County Sheriff
4
              In Washington, the office of sheriff is a constitutional office created by Article
5
     11, § 5 of the Washington State Constitution (Amendment 12). Sheriffs exercise law
6

7    enforcement responsibilities and carry out various judicial responsibilities2. The

8    sheriff is the “conservator of the peace” of the county, arrests persons who break the
9    “peace” or attempt to break the “peace,” arrests persons guilty of public offenses,
10
     defends the county against persons who endanger the peace, and keeps and preserves
11
     the peace. RCW 36.28.010. The law enforcement authority of the sheriff is
12
     countywide, extending inside cities as well as in all unincorporated areas of the
13

14   county. RCW36.28.010 - .011; State v. Knight, 79 Wash. App. 670, 681, 904 P.2d

15   1159, 1165 (1995); Op. Att'y Gen. 61–62 No. 25 at 4–5 (April 28, 1961).
16

17
     2
         The sheriff has judicial responsibilities including, responsibility for executing the
18
     processes and orders of courts and judicial officers, executing warrants, attending all
19

20
     sessions of courts of record in the county, and obeying lawful orders and directions

21   made by courts of record in the county. Sheriffs also conduct public auctions of

22   property seized under execution by courts. RCW 36.28.101(4)-(6).
23
     DEFENDANT SPOKANE COUNTY SHERIFF OZZIE
24   KNEZOVICH’S RESPONSE TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION
     Page 3 of 7
      Case 2:20-cv-00197-TOR       ECF No. 47    filed 12/22/20   PageID.1412 Page 4 of 7




1             The county sheriff enjoys broad discretion to determine how the office, and
2    its deputies, will prioritize and execute law enforcement functions and goals. Miller
3
     v. Pacific County, 9 Wn. App. 177, 178, 509 P.2d 377, review denied, 82 Wn.2d
4
     1013 (1973)(Courts may interfere in the discretionary acts of public officers only if
5
     the act in question is so arbitrary and capricious as to evidence a total failure to
6

7    exercise discretion, and therefore, is not a valid act. Murray v. Jefferson Cty. Sheriff,

8    84 Wash. App. 1043 (1996); See also, Jenkins v. Medford, 119 F.3d 1156, 1162 (4th
9    Cir. 1997)(“By choosing a particular candidate to protect the citizens of the county,
10
     the electorate vests in the sheriff broad discretion to set and implement the policies
11
     necessary to carry out his goals.”); Livas v. Petka, 711 F.2d 798 (7th
12
     Cir.1983)); McBee v. Jim Hogg County, 703 F.2d 834, 839, vacated on other
13

14   grounds, 730 F.2d 1009 (5th Cir.1984).

15   Sheriff Knezovich’s Actions
16            Defendant Ozzie Knezovich is the elected sheriff of Spokane County. Sheriff
17
     Knezovich is committed to ensuring the safety of the residents of Spokane County.
18
     To that end, Sheriff Knezovich in conjunction with other local jurisdictions and the
19
     Spokane Regional Health District established a plan to address non-compliance with
20

21   the Governor’s Proclamations which supported education over enforcement for

22   voluntary compliance with the Governor’s Proclamations. Declaration of Sheriff
23
     DEFENDANT SPOKANE COUNTY SHERIFF OZZIE
24   KNEZOVICH’S RESPONSE TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION
     Page 4 of 7
      Case 2:20-cv-00197-TOR       ECF No. 47    filed 12/22/20   PageID.1413 Page 5 of 7




1    Ozzie Knezovich, ¶ 5-7.
2             While Sheriff Knezovich has the authority to enforce state law and lawful
3
     emergency orders, he has not prioritized his resources to monitor for compliance
4
     with the Governor’s Proclamations, and has opted to work collaboratively with the
5
     Spokane Regional Health District in lieu of exercising his authority to implement
6

7    criminal enforcement. Declaration of Sheriff Ozzie Knezovich, ¶ 8-9. Sheriff

8    Knezovich’s approach to addressing non-compliance with the Governor’s
9    Proclamations has been largely successful, as evidenced by the fact that no
10
     organization has been referred for legal action. Declaration of Sheriff Ozzie
11
     Knezovich, ¶ 10-11.
12
              Notably, Plaintiffs’ raise no claims against Sheriff Knezovich. Sheriff
13

14   Knezovich is named solely because he could take some speculative action. To the

15   extent that Plaintiffs’ suggest that Sheriff Knezovich has taken any adverse action,
16   or engaged in any enforcement against them, they are mistaken. Plaintiffs’ Motion
17
     for Temporary Injunction, (ECF No. 37 at 3, ln.14) (“Defendant’s threaten the
18
     Churches with criminal penalties … .”) Sheriff Knezovich has had no contact with
19
     Plaintiff Christ’s Church of Mt. Spokane, the only Plaintiff within his jurisdiction.
20

21   Declaration of Sheriff Ozzie Knezovich, ¶ 13.

22            Simply put, the Plaintiffs have made no allegation, and put forth no evidence
23
     DEFENDANT SPOKANE COUNTY SHERIFF OZZIE
24   KNEZOVICH’S RESPONSE TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION
     Page 5 of 7
      Case 2:20-cv-00197-TOR       ECF No. 47   filed 12/22/20   PageID.1414 Page 6 of 7




1    to demonstrate, that Sheriff Knezovich has, or is likely to, exercise his authority in
2    a manner that is Constitutionally prohibited or would otherwise support their cause
3
     of action.
4
              IV.   Conclusion
5
              The Spokane County Sheriff is the chief law enforcement officer for Spokane
6

7    County. In that capacity, he has the authority to enforce state law, including

8    provisions related to lawful emergency orders. The Sheriff defers to this Court
9    regarding the constitutional issues presented in this case and is prepared to act in
10
     accordance with this Court’s decision.
11
              DATED this 22nd day of December, 2020
12
                                              LAWRENCE H. HASKELL
13
                                              Spokane County Prosecuting Attorney
14
                                               s/Christopher Anderson
15
                                              Christopher Anderson, WSBA#45361
16                                            Attorneys for Defendant Ozzie Knezovich
                                              Spokane County Prosecuting Atty’s Office
17                                            W. 1115 Broadway Avenue
                                              Spokane, Washington 99260
18
                                              Telephone: (509) 477-5764
19                                            Fax: (509) 477-3672
                                              Email: canderson@spokanecounty.org
20

21

22

23
     DEFENDANT SPOKANE COUNTY SHERIFF OZZIE
24   KNEZOVICH’S RESPONSE TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION
     Page 6 of 7
      Case 2:20-cv-00197-TOR       ECF No. 47    filed 12/22/20   PageID.1415 Page 7 of 7




1                              CERTIFICATE OF SERVICE
2

3
              I hereby certify that on December 22, 2020, I electronically filed the

4    foregoing with the Clerk of the Court using the CM/ECF System, which in turn

5    automatically generated a Notice of Electronic Filing (NEF) to all parties in the
6
     case who are registered users of the CM/ECF system. The NEF for the foregoing
7
     specifically identifies recipients of electronic notice.
8

9                                             LAWRENCE H. HASKELL
10
                                              Spokane County Prosecuting Attorney

11                                             s/Christopher Anderson
12                                            Christopher Anderson, WSBA#45361
                                              Attorneys for Defendant Ozzie Knezovich
13                                            Spokane County Prosecuting Atty’s Office
                                              W. 1115 Broadway Avenue
14                                            Spokane, Washington 99260
                                              Telephone: (509) 477-5764
15
                                              Fax: (509) 477-3672
16                                            Email: canderson@spokanecounty.org

17

18

19

20

21

22

23
     DEFENDANT SPOKANE COUNTY SHERIFF OZZIE
24   KNEZOVICH’S RESPONSE TO PLAINTIFF’S MOTION
     FOR PRELIMINARY INJUNCTION
     Page 7 of 7
